ACCEPTED
                                                                                                07-15-00357-CR
                                                                                 SEVENTH COURT OF APPEALS
                                                                                             AMARILLO, TEXAS
                                                            December 14, 2015 1:52:36 p.m.12/14/2015 1:52:36 PM
                                                                                               Vivian Long, Clerk


                            CASE NO. 07-15-00357-CR

MICHAEL ANTHONY COLE PHILLIPS §                             IN THE SEVENTH

VS.                                             §           COURT OF APPEALS

STATE OF TEXAS                                  §           AMARILLO, TEXAS


                STATE’S FIRST MOTION TO EXTEND TIME


COMES NOW the State of Texas by and through her District Attorney, Mark
Pratt, and files this motion to extend time.
(A)   The state’s brief is due on December 16, 2015, and appellant’s brief was
      filed on November 16, 2015;
(C)   The state is requesting an extension of 30 days, until January 14, 2015;
(D)   I have not had adequate time to prepare a response to appellant’s brief as I
      have had numerous dockets, contested hearings, and bench trials.
(E)   This is the first extension requested by the State.

      WHEREFORE, the State prays this motion to extend time be granted.

                                               RESPECTFULLY SUBMITTED,


                                               /s/ Mark Pratt
                                               Mark Pratt
                                               District Attorney,
                                               Hill County, Texas
                                               mpratt@co.hill.tx.us
                                               P.O. Box 400
                                               Hillsboro, TX 76645
                                               (254) 582-4070
                                               Fax (254)582-4036
                                               State Bar No. 16240550
                        CERTIFICATE OF SERVICE

This is to certify that on December 14, 2015 a true and correct copy of the above
and foregoing document was served on the defendant, by and through his attorney
of record, Gregg Hill, by email.


                                            /s/ Mark Pratt